Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-17 are pending.  
Priority
Instant application 16898579, filed 06/11/2020 claims benefit as follows:

    PNG
    media_image1.png
    88
    393
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 6/11/2020 have been considered unless marked with a strikethrough.
Response to Applicant Argument
	In the response received 2/15/2022, Applicant elects with travers Group I, claims 1-10, 16-17.  Applicant argues that the is not a serious burden to search the different groups.  However, this argument has been considered and is not found to be persuasive for at least the following reasons.  The method requires additional search which includes lactones of any structure as defined by the claim reaction with an aminosilane.  In addition, there can be any number of steps in between due to the comprising nature of the claims.  Examiner will consider rejoinder of the method claims when an allowable product claim is identified.  Thus, Applicant argument is not found persuasive and the restriction is made FINAL.


    PNG
    media_image2.png
    246
    582
    media_image2.png
    Greyscale
.
From the specification and for convenience. Examples 1-3 are found immediately below:

    PNG
    media_image3.png
    137
    348
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    126
    340
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    129
    256
    media_image5.png
    Greyscale
.

If the elected specie is not identified in the art, Examiner will expand his search to an additional specie.
	The elected specie was identified in the art (see below).  In addition, Examiner expanded his search to the species below.  

Claim Rejection – 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by -0375611 (“the ‘611 publication”, made of record on the IDS).
This rejection applies to the expanded species below.
The ‘611 publication teaches:

    PNG
    media_image6.png
    144
    228
    media_image6.png
    Greyscale
.
In this case, R1 = H, R2 is not present, R3 = ethyl in the examples (see also small genus), R4 = propylene, R5 = methylene, R6 = CH3 or CCl3, and R7 = CH3, or CCl3.  
With respect to claims 2-4, R1 = H, and since R2 can be not present when n = 3, R3 is C2 alkyl.  With respect to claims 5-10 (see definitions of teachings above).  With respect to claim 16-17, the compound is capable of performing the intended use function.  Further, the utility of the ‘611 publication is end-capping for use in chromatographic separation.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0375611 (“the ‘611 publication”, made of record on the IDS).
The ‘611 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
This rejection applies to the elected specie and expanded species within the small genus of formula (I) page 2 of the ‘611 publication.
With respect to the “elected specie” containing all the variables above (see restriction election), the ‘611 publication fails to teach a specie which anticipates the variables of the elected specie.  In particular, the compounds of the ‘611 publication fail to teach R3 = methyl, and R5 = ethylene in an example.
However, the ‘611 publication teaches that the alkoxy group can be between C1 and C4 alkyl providing an overlapping genus (page 2, lines 24-40 for example).  Further, the ‘611 publication teaches R5 = C1-C4 alkyl [0040] for example.
It would have been prima facie obvious to one having ordinary skill in the art to start with the species drawn in the rejection above and optimize through the small genus of formula (I) in order to arrive at the elected species.  The differences are within the scope of the genus and are differences of homologues.  One skilled in the art would have been motivated with the expectation 

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622